Citation Nr: 1103148	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the RO.  The 
Veteran testified before the undersigned Veterans Law Judge (VLJ) 
in a hearing at the RO in October 2010.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During his October 2010 hearing, the Veteran essentially 
testified that the symptomatology associated with his bilateral 
hearing loss had increased in severity since his last afforded VA 
examination.  He and his representative requested that he be 
afforded another VA examination to evaluate the current severity 
of his bilateral hearing loss.  Given his contention, the Board 
finds that a more contemporaneous VA examination is necessary.  
See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to 
remand a case back to the RO for a new examination when the 
claimant asserts that the disability in question has worsened 
since the last examination).

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2010), the 
need for additional evidence regarding his 
bilateral hearing loss.  This letter should 
reflect all appropriate legal guidance.  
See  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
recently treated him for his bilateral 
hearing loss.  After he has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be afforded a VA 
audiological examination to determine the 
degree of impairment caused by the 
bilateral hearing loss.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist/physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Audio 
examinations, revised in December 2009, and 
the questions posed in the worksheet must 
be addressed by the examiner.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above 
development, the Veteran's claim for a 
compensable evaluation for the bilateral 
hearing loss should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


